Wiswell, C. J.
A complaint was made to the Sanford Municipal Court against the respondent for publishing a newspaper in which were notices “of the sale or keeping for sale of intoxicating liquors,” which is made an offense by chapter 366 Public Laws of 1885. Upon this complaint a warrant was issued. The respondent upon being arraigned, with other defenses, filed a motion to dismiss the complaint and warrant because of the want of jurisdiction of the court. This, as well as the other objections to the proceedings, was overruled and the case brought to the Supreme Judicial Court upon appeal. There the case was reported to the law court upon an agreed statement of facts.
It is only necessary to consider the jurisdictional question seasonably raised by the respondent. The following facts appear from *489tlie agreed statement relative to this question. The publication of the notices complained of was in the Bangor Daily Commercial, of which the respondent is, and at the time alleged in the complaint was, the sole owner and publisher. This newspaper is entirely composed, edited and printed in Bangor in the County of Penobscot, where all of the offices, printing and publishing rooms of the newspaper are situated, and where all the work of composing, editing, printing and publishing the paper is done. The newspaper is first issued from its publishing rooms in that city, entered as second-class mail matter at the Bangor Post Office, and mailed from there to its subscribers in other cities and towns. The complainant was a regular subscriber to this newspaper, and lived in Sanford in the County of York; as such he there received by mail a copy of the newspaper which contained the advertisement of the sale or keeping for sale of intoxicating liquors, the advertisers being a firm located in the City of Philadelphia.
The Sanford Municipal Court, as provided by the act establishing it, and by the general provisions of law, has jurisdiction only of offenses committed within the limits of York County, with the exception of certain offenses not necessary to be here considered; so that the question to be decided is, whether or not this offense was committed within that county.
The statutes makes it an offense for any one to “knowingly publish any newspaper in which said notices are given,” that is, “notices of the sale or keeping for sale of intoxicating liquors.” The respondent did publish a newspaper in which such notices were given. Did he publish it in York County, under the facts above stated, because of the fact that a copy of the newspaper was mailed to and received by a subscriber living in that county? Certainly not. The paper was published in Bangor in Penobscot County. The language of the statute must be given its natural and ordinary signification in the connection with which it is used, because the meaning of the word “publish”, depends upon the subject with which it is connected. The publication of a slander or libel, or of a will, means something quite different from the publication of a newspaper. When used with reference to a book, magazine or newspaper, the common and univer*490sal, as well as the technical meaning of the word, is to issue, to send forth to the public for sale or general distribution. It follows that the place of the publication of a newspaper is Avhere it is first issued to be delivered or sent by mail or otherwise to its subscribers. It is not necessarily Avhere the newspaper is printed, as it may be printed in one place and yet published in another, as this court has several times decided with reference to the publication of notices of the foreclosure of a mortgage. Bragdon v. Hatch, 77 Maine, 433; Hollis v. Hollis, 84 Maine, 96.
It is urged that the word in this connection should be given the same signification as when applied to a libel, in which case there is a publication, both by common law and by statute in this state, “by delivering, selling, reading or otherwise communicating a libel directly or indirectly to any person.” But this is a technical meaning of the Avord peculiar to its connection, and was not the sense in which it was used in the statute under consideration. See Rose v. Fall River Five Cent Savings Bank, 165 Mass. 273.
It follows that the offense charged in this case was not committed within the limits of York County, and that the Municipal Court before which the proceedings Avere instituted had no jurisdiction.

Complaint and ivarrant dismissed.